Citation Nr: 1524593	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Capital Regional Medical Center in Tallahassee, Florida on September 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Malcolm Randall Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

In a June 2014 VA Form 9, Substantive Appeal, the Veteran raised service connection and increased rating issues related to several disabilities.  The most recent statement of the case of record on any compensation related matters was issued in July 2013, while the most recent rating decision was issued in October 2012.  Therefore, the June 2014 VA Form 9 is not a timely notice of disagreement or substantive appeal and is considered to be a new claim for these issues.  38 C.F.R. §§ 20.302, 20.303 (2014).  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran is service-connected for a medial meniscus tear of the left knee; traumatic degenerative changes of the right knee; traumatic arthritis of the lumbar spine; degenerative disc disease of the cervical spine; left Achilles tendonitis; history of tendonitis and right Achilles tendon rupture with repair; bilateral tinnitus; and hypertension.  His combined rating is 50 percent. 

2.  The Veteran received private medical treatment for rectal bleeding at the Capital Regional Medical Center on September 6, 2012.

3.  VA payment or reimbursement of the costs of the September 6, 2012, care was not authorized.

4.  The medical expenses incurred on September 6, 2012, were not incurred as a result of medical emergency.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at the Capital Regional Medical Center in Tallahassee, Florida on September 6, 2012 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000, 17.1001, 17.1002, 17.1004 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

It is not clear whether these duties are applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that VA's expanded duties to notify and assist are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that VA's duties to notify and assist are applicable to a Chapter 17 claim, but then held that the failure to comply with the notice requirements in that case constituted non-prejudicial error.

Furthermore, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice and assistance requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  

Appropriate notice was provided to the Veteran in June 2013, after the initial denial.  The Veteran's claim was readjudicated in June 2013.  

The claims file includes treatment records and the Veteran's statements as to his symptoms.  It also includes the invoices establishing the amount paid and owed.  Essentially, all available evidence that could substantiate the claim has been obtained.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further action is required to comply with VA's duties to notify and assist.  

B.  Legal Criteria 

The Veteran seeks reimbursement for unauthorized medical expenses incurred at the Capital Regional Medical Center on September 6, 2012 for treatment received for rectal bleeding.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) The care and services rendered were either for: (1) an adjudicated service-connected disability, or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.

Under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

C.  Analysis

Regarding whether the Veteran is entitled to reimbursement under § 1728, he is service-connected for a medial meniscus tear of the left knee, traumatic degenerative changes of the right knee, traumatic arthritis of the lumbar spine, degenerative disc disease of the cervical spine, left Achilles tendonitis, history of tendonitis and right Achilles tendon rupture with repair, bilateral tinnitus, and hypertension.  His combined rating is 50 percent.  There is no indication from the record, nor has the Veteran alleged, that his treatment was for any of these service-connected disabilities, that it was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, that he has a total and permanent disability resulting from a service-connected disability, or that he was participating in a rehabilitation program and was medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.  

The Board will next consider whether reimbursement is warranted under 38 U.S.C.A. § 1725.  

Records of treatment from the Capital Regional Medical Center's emergency room on September 6, 2012 reflect the Veteran presented with complaints of rectal bleeding that had begun two days previously.  He arrived at the emergency room via private vehicle.  The bleeding had been abrupt in onset, was mild and intermittent in nature, but was still present.  He described the bleeding as blood mixed with stool.  He had not experienced dark stools, rectal pain, hard stools, constipation, nausea, vomiting, diarrhea, or abdominal pain.  He reported having similar symptoms a few years previously when he was found to have hemorrhoids.  He had not recently received any medical care.  The physician noted he was not in acute distress and his vital signs were all normal.  An abdominal CT revealed a very large hiatal hernia with essentially the entire stomach lying within the chest cavity.  The clinical impression was rectal bleeding.  The physician noted his clinical picture did not suggest hemorrhoids, diverticulitis, bowel perforation, bowel obstruction, or anemia.  The physician counseled the Veteran regarding his stable condition, test results, and diagnosis.  He was offered admission, but said he felt good enough to go home.  He stated he would return if his condition worsened; otherwise, he would follow up with his gastroenterologist in Birmingham.  

In his May 2013 notice of disagreement, the Veteran stated that he was "sick beyond sick" when he reported to the emergency room.  He also stated that he had tried to go to the VAMC in Tallahassee, but the person he spoke to showed no concern for his well-being and turned him away.

A June 2013 VA clinician's review of the file reflects that the clinician determined that the treatment the Veteran received was not for an emergent condition.

The Board finds that the condition for which the Veteran sought treatment was not of such a nature that a prudent layperson would have reasonably expected that a delay in seeking emergency medical treatment would have been hazardous to life or health.  Although the Veteran presented to the emergency room with complaints of rectal bleeding that had persisted for a few days, he reported that the symptoms were mild and intermittent in nature, and that they were similar to when he had experienced hemorrhoids a few years previously.  The attending physician noted that his vital signs were stable and that he was not in acute distress.  

Moreover, the fact that the Veteran waited for two days prior to seeking treatment weighs against a finding that it was for a medical emergency.  As the Veteran arrived by private vehicle, the record reflects he did not need an ambulance to arrive for treatment.  This evidence also weighs against a finding that the treatment on September 6, 2012, was for an emergency.  Although the Capital Regional Medical Center offered the Veteran admission, the treating physician noted he was in stable condition, and the Veteran reported that he felt good enough to go home.  

Furthermore, the only medical opinion of record, that of a VA clinician in June 2013, indicates that the treatment received on September 6, 2012, was not for a medical emergency.  That opinion is uncontradicted.  Although the Veteran has since stated that he was "sick beyond sick," none of the medical records support that the treatment he received was rendered in an emergency.  As such, a preponderance of the evidence is against a finding that the treatment received on September 6, 2012, was for a medical emergency.  

As one requirement for reimbursement is not met, the Board does not need to address whether the other requirements are met, including whether a VA facility was feasibly available.  

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  Although the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on September 6, 2012, is denied.  38 U.S.C.A § 5107.  

ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Capital Regional Medical Center on September 6, 2012 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


